—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 14, 1999, as granted that branch of the motion of the defendant New York City Transit Authority which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the defendant New York City Transit Authority (see, CPLR 3212 [b]). Santucci, J. P., Altman, Krausman and Feuerstein, JJ., concur.